Moyer, C.J.
Fodor brought this action in the court of common pleas where he alleged First National breached its contract. His complaint sought an injunction directing First National to relinquish possession of the retail space it leased to Fodor.
Before addressing the merit issues presented by this appeal, we must first determine whether appellant’s injunction action was the appropriate remedy. An injunction is proper only where there is no adequate remedy at law. Garono v. State (1988), 37 Ohio St.3d 171, 524 N.E.2d 496; Ohio Water Service Co. v. Alban (1975), 42 Ohio St.2d 501, 71 O.O.2d 501, 330 N.E.2d 440. As stated in Behrle v. Beam (1983), 6 Ohio St.3d 41, 44, 6 OBR 61, 64, 451 N.E.2d 237, 239-240: “An action in forcible entry and detainer is an action at law based upon contract. It is an action to obtain possession or repossession of real property which had been transferred from one to another pursuant to contract — in this instance, transferred by way of a lease.”
In the case at bar, the remedy of forcible entry and detainer was available to Fodor for an action seeking repossession of retail space from a tenant. Joseph J. Freed & Associates v. Cassinelli Apparel Corp. (1986), 23 Ohio St.3d 94, 23 OBR 255, 491 N.E.2d 1109.
Appellant’s assertion that a forcible entry and detainer action is not the exclusive remedy available to seek repossession upon the default of a tenant is a correct statement of the law but inapplicable to the issue before this court. The question is not whether forcible entry and detainer is the exclusive remedy, but whether injunction is the exclusive remedy. While the existence *492of the forcible entry and detainer statute may not preclude additional actions such as claims for damages, the existence of a remedy at law does exclude the option of injunctive relief.
In support of his argument, appellant cites Seventh Urban, Inc. v. University Circle Property Development, Inc. (1981), 67 Ohio St.2d 19, 25, 21 O.O.3d 12, 16, 423 N.E.2d 1070, 1075, at fn. 11; Craig Wrecking Co. v. S.G. Loewendick & Sons (1987), 38 Ohio App.3d 79, 526 N.E.2d 321; and Kuhn v. Griffin (1964), 3 Ohio App.2d 195, 32 O.O.2d 278, 209 N.E.2d 824. These cases, however, state only that in addition to a forcible entry and detainer action, other methods such as an action for recovery of rent arrearage or self-help repossession are available for commercial lessors. These cases do not address the fact that R.C. Chapter 1923 is an available remedy at law, thereby precluding an action for repossession by injunction. Appellant makes no suggestion that he was precluded from bringing an action in forcible entry and detainer. Under such circumstances, the injunction must be denied.
Cases specifically addressing this issue have held that injunction is inappropriate when a forcible entry and detainer action is available. In Standard Oil Co. v. Carr (App.1937), 24 Ohio Law Abs. 278, at 280, the appellate court stated: “Forcible entry and detainer is a legal action specifically designed to determine the right of possession between parties who are in controversy upon the question. The machinery of the law is set up to determine this right and further to quickly and effectively put the successful party into possession. The equity arm of the court should not be invoked in such a proceeding as this if the relief can be secured at law.” In accordance with this holding are Multi Channel TV Cable Co. v. Madison City, Inc. (Jan. 23, 1989), Richland App. No. 2549, unreported, 1989 WL 11500; Ream v. Gaskill (App.1946), 48 Ohio Law Abs. 56, 70 N.E.2d 475; and Harlan v. Veidt (1915), 6 Ohio App. 45, 28 Ohio C.C.(N.S.) 401.
Appellant’s claim is that the implied obligations imposed upon appellee by the written rental agreement have been breached and appellant brought this action seeking only repossession of the property. It is therefore incumbent upon appellant to proceed in accordance with R.C. Chapter 1923. Under R.C. 1923.02, proceedings in forcible entry and detainer may be had: “(9) Against tenants who have breached an obligation imposed on them by a written rental agreementf.]”
The forcible entry and detainer statute also requires a trial by jury if demanded by either party. “If a jury is demanded by either party in an action under this chapter, until the impaneling of the jury, the proceedings shall be in all respects as in other cases. The jury shall be sworn to try and determine whether the complaint * * * is true according to the evidence.” R.C. 1923.10.
*493Appellant’s attempt to regain possession through the equity jurisdiction of the court was not only an erroneous method to seek relief, but also denied appellee its statutory right to a trial by jury. We, therefore, hold that in an action seeking repossession of property, an injunction directing the return of such property may not be issued when the right to possession may be determined by an action in forcible entry and detainer and the complaining party has failed to pursue such action.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Sweeney, Holmes, Wright and H. Brown, JJ., concur.
Douglas and Resnick, JJ., concur in judgment only.